IN THE DISTRICT COURT OF APPEAL
                                           FIRST DISTRICT, STATE OF FLORIDA

JOHNNY C. JONES,                           NOT FINAL UNTIL TIME EXPIRES TO
                                           FILE MOTION FOR REHEARING AND
      Appellant,                           DISPOSITION THEREOF IF FILED

v.                                         CASE NO. 1D13-2507

STATE OF FLORIDA,

      Appellee.
____________________________/


Opinion filed July 17, 2014.

An appeal from the Circuit Court for Franklin County.
Angela C. Dempsey, Judge.

Chuck Collins of the Collins Law Firm, Monticello, for Appellant.

Pamela Jo Bondi, Attorney General, Office of the Attorney General, Tallahassee,
for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, PADOVANO, and RAY, JJ., CONCUR.